GROSSCUP, Circuit Judge
(after stating the facts as above). Patent No. 557,868 was intended to he an improvement, specifically, on patent No. 527,621 issued October 16th, 1894, to the same patentee— a furrow opener operating with a single disk running at an angle to the line of the draft, the purpose of which arrangement was to dig open the furrow, throwing out the dirt by the revolution of the disk, instead of wedging the furrow apart by impaction, as was done by furrow *926openers in common use employing the shoe, double disk, and mould-board devices.
The earlier patent (No. 527,621) was in every respect the later patent, illustrated in figure 1 above, except that it omitted shield B. 3, leaving the grain to be dropped through the open air from the conduit, ending at the axis of the disk, into the furrow.
The conduit of the earlier patent, or one .side thereof, was formed at an agle in the nature of a chute, having an angularity approximating the angularity of the side of the disk;. the function being to so direct the grain into the furrow opened by the disk, and in the rear of the center thereof, that the seeds to be dropped would be scattered along the furrow, instead of being dropped in piles — the function, indeed, that differentiated the earlier Packham patent from the prior- art; for furrow opening by means of disks, set at an angle to the line of the draft, was in the prior art.
But it was found in practice that without a deflecting shield, such as the later patent (the one sued upon), added to the earlier patent, the seeds would for one reason and another, scatter too widely, and the whole purpose of the patent sued upon was that it should co-operate with the disk of the earlier patent in deflecting the seed so as to prevent the scattering of the seed. This purpose is well stated by Judge Wanty in Dowagiac Mfg. Co. v. Superior Drill Co., 115 Fed. 886, 53 C. C. A. 36, as follows:
■ “¡The co-operation accomplished by this protecting device (the shield) which is located below and in front of the conduit and wholly within the furrow and is shaped in front so as to conform to the side of the disk, had never before been accomplished. By this construction the disk opens, and the shield prevents the obstructing of the- furro.w'iintil th,e grain is deposited, and it tends to deflect the grain against the/revolving disk-.;.and' scatter it in the furrow. The spout ends where the shield or guard begins; put with the revolving disk and shield the grain finds its way to the bottom' of the furrow scattered in the center more thoroughly than it could be if it was conducted there by the spout, instead of falling against the disk and shield. Although the spout, disk and shield in different form are found in the prior art, there was no such combination as is effected by this patent.”
This indeed states the gist’of the patent,' and also marks the limit of the patent — just the departure from the previous art that enabled the Court of Appeals ,'fof the Sixth Circuit to sustain the validity of the patent. Dowagiac Mfg. Co. v. Superior Drill Co., supra.
The appellee’s device (the alleged infringing device), shown in the drawing in the statement of facts, closely follows, in some respects; the Packham earlier patent; but as that patent is not sued upon, no question of infringement of that patent is raised. It omits, however,, the arrangement whereby the grain is delivered against the side' of the disk, as in the earlier Packham patent, as also the co-operating advantage of the shield added by the later Packham patent, by delivering the grain to the furrow through a conduit. And in so departing from the Packham devices, it departs from those features of those devices upon which their validity is sustained. There is nothing, therefore, that the Circuit Court could have done, in view of these limitations, other than to have dismissed the bill, as it did.
The decree of the Circuit Court is affirmed.